Mr. Justice Brennan,
with whom
Mr. Justice Stewart and Mr. Justice Marshall join, dissenting:
Petitioners were convicted of mailing obscene materials in violation of 18 U. S. C. § 1461. I adhere to the view that this statute is “ ‘clearly overbroad and unconstitutional on its face/ ” see, e. g., Millican v. United States, 418 U. S. 947, 948 (1974) (Brennan, J., dissenting from denial of certiorari), quoting United States v. Orito, 413 U. S. 139, 148 (1973) (Brennan, J., dissenting). 11 therefore would grant certiorari and reverse.